Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 1-3, 6 and 8 are pending. Claims 4, 7, and 9-19 are canceled. Cancellation of all claims which are not allowed has rendered moot all previously set forth grounds of rejection.

Claim Interpretation
The parenthetical phrase “referred to as rare earth-containing slag” on the second line of claim 1 will be interpreted as a designation of the recited “alkali silicate slag” and not as a requirement that a practitioner of the claimed method refer to the alkali silicate slag as a rare earth-containing slag because the term “referred to as rare earth-containing slag” is presented within parentheses, and the act of referring a slag as a rare earth-containing slag would not result in a structural or manipulative difference.
The parenthetical phrase “referred to as a rare earth-iron-containing material” on the third to fourth liens of claim 1 will be interpreted as a designation of the recited “treatment object containing a rare earth element and iron” and not as a requirement that a practitioner of the claimed method refer to the treatment object as a rare earth-iron-containing material because the term “referred to as a rare earth-iron-containing material” is presented within parentheses, and the act of referring an object as a rare earth-iron-containing material would not result in a structural or manipulative difference.

Response to Arguments
Applicant’s arguments with respect to claim(s) 4 and 9-19 have been considered but are moot because applicant has canceled all claims to which the arguments are directed.

Allowable Subject Matter
Claims 1-3, 6 and 8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The following is a statement of reasons for the indication of allowable subject matter: Independent claim 1 recites leaching an alkali silicate from the slag separated from the iron-silicon alloy. As argued in applicant’s remarks filed August 2, 2021, in reference to paragraph [0032] of the present disclosure, the closest prior art of record, Mitsubishi Materials (JP2015190003A), leaches the rare earth elements from the slag (slag is dissolved in water or acid to leach out the rare earth element [0022]). As such, if the rare earth element disclosed by Mitsubishi Materials is to be recovered, it must be recovered from solution. Claim 1 requires recovering rare earth elements from a concentrate of a leach residue.
Fujine (JP-02022426-A) the secondary references upon which previous rejections relied, further leach rare earth containing elements from material in solution, then precipitate the rare earth elements as oxalates; therefore, Fujine and Sugita do not recover the rare earth elements from a concentrate of a leached residue nor suggest leaching silicates from the slag. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736